Silverman, J.,
dissents in part in a memorandum as follows: I would strike the provision for the bond in toto. In this matrimonial case a judgment of divorce was rendered in favor of the husband on June 15,1979; but there has been a continual stream of disputes and litigation as to custody and other ancillary matters. There are two children of the marriage, a son and a daughter. The daughter resides with the husband and the son resides with the wife. The wife made an application for a nine-day visitation with both children. The order to show cause contained a temporary restraining order restraining the plaintiff husband from removing the daughter from the State of New York. At a hearing on the matter on July 27, 1982 the court was informed that the husband had apparently taken the daughter to Holland where they then were. The court directed the plaintiff husband to present his daughter at the wife’s residence for visitation from August 16 through August *47624,1982, and further directed that plaintiff husband post a bond in the sum of $25,000 with his attorneys to assure their appearances and that he have until August 5, 1982 to post that bond; and that in the event he fails to appear with his daughter at the mother’s residence as directed by the court, that the bond be forfeited. (No formal order was entered on this direction but the court signed a notation of “So Ordered” on a stenographic transcript of the proceedings.) The present appeal is from this “So Ordered.” We are informed that the husband did not appear with his daughter for the ordered visitation and has not furnished the bond. I think the provision for the bond was erroneous for these reasons: (a) The court directed that if the husband failed to appear with the child on August 16,1982, the bond should be forfeited, i.e., in effect that he would have to pay $25,000. The husband’s default with respect to the visitation was at most a contempt of court. But there is a statutory scheme with respect to contempts, which regulates the kind and manner of service of orders punishable by contempt, the procedure for such punishment and the penalties therefor. (CPLR 5104; Judiciary Law, art 19.) In particular, the punishment for contempt requires formal notice, an opportunity to be heard, and usually recognizes as an excuse lack of willfulness and even formal or substantial defects in the order claimed to be violated. Finally and most important, the amount of the fine payable to the party aggrieved cannot exceed an amount sufficient to indemnify the aggrieved party for actual loss or injury or $250 plus costs and expenses. (Judiciary Law, § 773.) The order appealed from plainly disregards all these provisions regulating both the procedure and substance of punishment for contempt. It amounts to a determination in advance of any contempt that for such contempt the contumacious party shall pay $25,000 to the other side whether or not the other side’s actual damage comes anywhere near that, or exceeds it, and without any provision for formal due process, (b) Nor should we or Special Term now attempt to fix some other kind of bond to assure the visitation in August, 1982. As that visitation has not taken place, any other bond now to be directed retroactively to assure that visitation would in essence be a direction to pay the amount of the bond absolutely. It would seem to me that if the court should direct such a bond, the only reasonable direction would be to pay the wife her actual damages or $250, etc., i.e., precisely what the contempt statute directs. But if that be so, why direct a bond to pay an amount equal to the contempt liability? Why not simply refer the parties to their remedy by contempt? Conceivably there may be some deficiencies, as a result of which the husband may not be liable for contempt. If that be so, the husband is entitled to those defenses, (c) Bonds or undertakings are usually directed only as a condition of granting some benefit to the party directed to put up a bond, e.g., granting that party or denying to the opposite party a provisional remedy, or permitting the party to serve as an administrator or fiduciary, etc., or perhaps even as a condition to continue custody of a child. Thus the party permitted to post the bond has a consensual choice to make; either he posts the bond or he does not get whatever he wants the court to give him. But here the bond was not directed as a condition of giving anything to the husband. This point is "further illustrated by consideration of what the remedy would be if the court unconditionally ordered the husband to post a bond and he did not do so (as here he has not). He could not then be held liable on the bond which he did not furnish. The remedy would be contempt; and we are back to square one. A bond is a consensual instrument, a contract. A direction by a court to a party to consent to something is almost a paradox. If the court can direct a party to consent to pay a sum of money absolutely, even if the party does not wish to do so, why should the court simply not direct him to pay the money instead of going through the charade of ordering him to consent *477to pay the money? Indeed in the present case, the wife’s brief requests exactly this relief, a judgment for $25,000 without bothering with the bond. Perhaps I should add, no party has raised any issue as to the form of the “order” appealed from. (Cf. CPLR 2219, 2220.)